Citation Nr: 0509265	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Basic eligibility for the receipt of nonservice-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

Service department information contained in the claims file 
confirms that the appellant served on active duty from June 
19, 1945, to August 28, 1945.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from July 
2001 and April 2002 determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This matter was previously before the Board in January 2004, 
when it decided to reopen this claim based upon the receipt 
of new and material evidence, but then remanded the claim for 
additional development.  The Board is satisfied that all 
requested action on remand is now complete, such that it may 
proceed with a decision herein on this matter.


FINDING OF FACT

The appellant did not serve in the active military, naval, or 
air service for at least 90 days during a period of war, and 
he was not discharged from active service due to a qualifying 
disability.  


CONCLUSION OF LAW

The appellant does not meet the threshold eligibility 
requirements for the receipt of nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 101, 1521 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA also issued regulations to implement the 
VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
are generally applicable to claims like the one now before 
the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf 
of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
appellant in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court specifically held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim," under 38 C.F.R. § 3.159(b).  Further, the Court also 
clarified that VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date and that, 
where notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini II at 120-123.

In March 2001, after enactment of the VCAA, the appellant 
filed a request to reopen his claim for entitlement to 
nonservice-connected disability pension benefits.  In July 
2001 and April 2002 determinations, as well as in a July 2002 
statement of the case and a July 2003 supplemental statement 
of the case (SSOC), the RO reopened, but denied the 
appellant's claim, advising him that the evidence of record 
did not support his entitlement to the benefits sought.  The 
RO explained that the evidence of record did not demonstrate 
that he had active service during a period of war for at 
least 90 days (but only from June 19, 1945, to August 28, 
1945), or that he was discharged earlier than that for 
service-connected disability, the basic requirements to be 
determined eligible for VA pension benefits under the law.  
These adjudicatory documents also reviewed all evidence of 
record, and explained why it was insufficient to support the 
claim.  Thereafter, in a January 2004 decision, the Board 
determined that a reopening of the claim was warranted based 
upon sufficient new and material evidence of record, and 
remanded the underlying claim for pension for additional 
action consistent with the VCAA.  

In June 2004, the RO sent the appellant a letter to advise 
him that additional evidence was still needed in order to 
support his claim for pension benefits.  The RO told the 
appellant that it needed additional evidence to confirm that 
he had active service from June 19, 1943, through August 28, 
1945.  The RO requested that he submit a previously 
identified original or a copy of the cover letter for a 
Certification of Military Service supplied to the RO by the 
appellant in February 2002, and purporting to confirm 
additional active service.  The RO also informed the 
appellant that it had contacted the Missouri National Guard 
and the National Personnel Records Center (NPRC) to verify 
his complete record of active duty.

The Board observes that its January 2004 remand, as well as 
the RO's June 2004 letter and prior adjudications of record, 
purported to advise the appellant of the duties and 
obligations of VA in developing his claim, as well as of his 
rights and obligations with respect to the same.  The 
appellant also received repeated notice of the legal criteria 
pertinent to determining his eligibility for the receipt of 
pension benefits, as well as of the type of evidence 
necessary to satisfy these criteria.  The appellant was also 
on notice that he needed to send in or identify any 
outstanding evidence that might still support an award of his 
claim.    

Thereafter, in a February 2005 SSOC, the RO further informed 
the appellant of the evidence considered in support of his 
claim, and reasons for which the claim remained denied at 
that time.  Then, in a March 2005 letter, the RO informed the 
appellant that his claim was ready for transfer to the Board 
for evaluation.  This letter also advised the appellant of 
how he could then submit additional evidence or information 
to VA.
  
The above shows that, throughout the appeal, the appellant 
was notified as to the legal criteria governing his claim, 
the evidence needed to show entitlement to the benefits 
sought, how VA could and would help him obtain relevant 
records if needed, and that he was ultimately responsible for 
providing evidence in support of his claim.  The appellant 
was also on notice to send in any evidence he had in support 
of his claim, consistent with the fourth element of Pelegrini 
II.

The Board acknowledges that notice of the VCAA was not 
provided to the appellant prior to the initial RO 
determination on his claim in July 2001, but finds this to be 
harmless error.  In Pelegrini II, the Court set out that a 
claimant need only be provided VCAA notice and an appropriate 
amount of time to respond, followed by proper subsequent VA 
process.  See Pelegrini II at 120-123; see also 38 C.F.R. § 
20.1102 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
the appellant received notice of the VCAA, he was given an 
appropriate opportunity to respond, and a supplemental 
statement of the case was then issued, prior to the appeal 
returning to the Board.

The Board emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  Moreover, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as discussed 
above.  Thus, the appellant had adequate opportunity to 
identify and/or submit the evidence or information that he 
was informed was needed from him to support his claim.  The 
Board therefore finds that any defect with respect to the 
timing of the VCAA notice in this case was harmless error, 
and that VA has satisfied the VCAA's duty to notify the 
appellant with respect to his claim.  

The Board further finds that VA also made reasonable efforts 
to identify and obtain relevant records in support of the 
appellant's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the appellant's available service 
records, as well as statements and pertinent additional 
documentation provided by the appellant and his 
representative, and a transcript of local hearing testimony 
provided by the appellant to the RO in October 2002.  

Documentation in the claims file reveals that the appellant's 
service records, and especially his medical records, cannot 
be located, and have either been lost or were destroyed in a 
1973 fire at the NPRC.  As noted, VA has a duty to assist a 
claimant in developing the facts of a claim and to notify the 
claimant of the evidence necessary to substantiate a claim.  
These obligations are heightened when service records have 
been destroyed in the 1973 NPRC fire, as may be the case 
here.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992); see 
also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board has carefully reviewed the claims file to determine if 
a reasonably exhaustive search was made to either obtain or 
reconstruct the appellant's records, and concludes that VA's 
attempts to obtain or reconstruct the appellant's service 
records, as well as its attempts to obtain records from other 
sources, was thorough, and that it is unlikely that any 
further attempts would be more successful.  Indeed, 
correspondence and other related documentation in the claims 
file indicates that after the appellant first sought VA 
benefits in April 1976 and the RO experienced difficulties 
obtaining his service records, it advised the appellant of 
these problems, and requested his assistance in providing 
and/or obtaining such records.  Moreover, the record also 
contains a report from the Office of the Surgeon General for 
the Army, consisting of information reconstructed from the 
appellant's hospital admission cards for the end of his 
active service period in August 1945, information that is 
highly relevant to the pending appeal.  The Board also notes 
that it will further explain in detail the reasons for the 
outcome of this appeal below, per O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The Board observes that the duty to assist includes providing 
a medical examination or obtaining a medical opinion "when 
such is necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2004) (emphasis added).  In this case, 
however, the appellant's claim is shown to hinge upon initial 
verification of an appropriate period of wartime service or 
verification that he was released earlier from such service 
as the result of service-related disability.  As the evidence 
demonstrates that neither of these pension eligibility 
threshold requirements is met in this case, however, medical 
examination or the procurement of a medical opinion is simply 
not necessary to decide the claim.

At this time, the appellant has not identified any 
additionally available evidence for consideration in his 
appeal of this claim.  Under the facts of this case, then, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims"); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the appellant, and that the 
record is now ready for appellate review.

Applicable Law

A veteran is a person who served in the active military, 
naval or air service, who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004); 
see also 38 C.F.R. §§ 3.6, 3.203 (2004).  

The payment of nonservice-connected disability pension 
benefits is provided to veterans who are permanently and 
totally disabled from a nonservice-connected disability that 
is not the result of willful misconduct, but only where a 
veteran has the requisite service.  38 U.S.C.A. § 1521(a) 
(West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2004).  Permanent 
and total disability will be held to exist when an individual 
is unemployable as a result of disabilities that are 
reasonably certain to last throughout the remainder of that 
person's life.  38 C.F.R. §§ 3.340(b), 4.15 (2004).

A claimant for VA pension benefits meets the necessary 
service requirements if there is sufficient evidence that he 
served in active military, naval, or air service under one of 
the following conditions: (i) for 90 days or more during a 
period of war; (ii) during a period of war, if he was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; (iii) for a period of 90 consecutive days or 
more, if such period began or ended during a period of war; 
or (iv) for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2004).  

For purposes of the evaluation of eligibility for the receipt 
of most VA benefits, World War II is a qualifying period of 
war.  See 38 U.S.C.A. §§ 101(8), (11) (West 2002).  The term 
"World War II" means the period beginning on December 7, 
1941, and ending on December 31, 1946.  If the veteran was in 
service on December 31, 1946, continuous service before July 
26, 1947, is also considered World War II service.  Id.; see 
also 38 C.F.R. § 3.2(d) (2004).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203 (2004); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

Analysis of the Claim

The RO has determined that the appellant does not meet the 
basic eligibility requirements for the receipt of pension 
benefits because the record does not include competent 
evidence of his active service during a period of war for at 
least 90 days, nor his earlier discharge from wartime service 
based upon a service-connected disability.  See 38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a)(3).  After review and careful 
consideration of all of the pertinent evidence of record, the 
Board must agree with the RO's conclusion in this matter, and 
will therefore deny the appellant's claim for the reasons 
explained below.

The appellant first avers that he completed period of 
continuous active service from June 19, 1943, to August 28, 
1945.  The Board first notes that such service would 
constitute a qualifying period of war for pension purposes, 
as this entire time frame falls within a period of war 
identified as World War II in VA regulations.  See 38 C.F.R. 
§ 4.2(d); see also 38 U.S.C.A. §§ 101(8), (11).

The NPRC, as well as the Missouri National Guard, however, 
have both reported that the only confirmed period of active 
service on record for the appellant runs from June 19, 1945, 
to August 28, 1945, a total of two months and 11 days.  While 
this service is still wartime service with an honorable 
discharge, it is not 90 days of wartime service as required 
for consideration of the appellant's entitlement to pension 
benefits under the law.

In support of his claim, the appellant submitted a January 
2002 NPRC Certification of Military Service (Certification), 
indicating that he had additional active service from June 
19, 1943, to June 18, 1945.  This document specifically 
states that while it may serve as verification of military 
service and may be used for any official purpose, it is not 
valid without an official seal.  The Certification contained 
in the claims file, however, does not contain an official 
seal.  After the RO noted this fact, the appellant responded 
in a July 2002 statement that he had a cover letter from the 
NPRC for this Certification, which stated that "a seal has 
been affixed to this document to attest to its 
authenticity;" the appellant also reported that it was 
signed by an archives technician at the NPRC.  At the Board's 
request (in its January 2004 remand), the RO specifically 
asked the appellant to provide this cover letter, or a copy, 
to VA for review in correspondence dated in June 2004.  The 
appellant, however, did not provide this cover letter to the 
RO.  

The Board further observes that in most of his filings of 
record to VA, including his pending claim as filed in March 
2001, the appellant reported his period of active service as 
the same period confirmed by the NPRC and the Missouri 
National Guard, with no mention of any prior active service.  
Moreover, his Enlisted Record and Report of Separation - 
Honorable Discharge, several copies of which are included in 
the claims file, records his service from June 19, 1945, to 
August 28, 1945, and specifically reports that he had no 
prior service.  Additionally, in a June 1981 letter to his 
Senator, also of record, the appellant wrote that he was 
drafted in 1945, and was discharged two months and 11 days 
later (again with no mention of prior service).  

In light of the above facts, the Board must find that the 
appellant only completed a period of active service from June 
19, 1945, to August 28, 1945, as verified by service 
department records and officials.  The Board cannot, however, 
accept the Certification provided by the appellant as 
satisfactory evidence of an additional period of active 
service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  As such, the appellant does not 
have 90 days of active wartime service, as required for basic 
eligibility for pension benefits.  See 38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a)(3).  

As the appellant does have some verified active wartime 
service, however, the Board must also consider whether he was 
released from this service due to service-connected 
disability.  Documentation in the claims file reveals that 
the appellant initially sought service connection in April 
1976 for right knee and hip disability, purportedly as the 
result of injury he sustained in service at the end of July 
1945, which resulted in his hospitalization in August 1945 
and later discharge from active duty.  More recent filings of 
record, as well as his testimony at a local hearing in 
October 2002, include the appellant's report that the injury 
in service (at the end of July 1945 and leading to his 
hospitalization and discharge in August 1945) was an injury 
to his spine with damage extending into his right leg, and 
one that required the insertion of plastic discs into his 
spine (surgery) during service.

As noted, the appellant's service medical records are not 
available for review.  The record does, however, include a 
report from the Office of the Surgeon General for the Army, 
which summarizes the appellant's hospital admission cards for 
August 1945.  This report indicates that the appellant's 
primary diagnosis was described as "a disorder of 
intelligence, mental deficiency, primary, borderline 
intelligence."  The report further states that the appellant 
was discharged or retired for "inaptness, etc."  There is 
no mention on this report of any physical disability 
involving the spine or right leg.  

Moreover, the reason for separation listed on the appellant's 
Enlisted Record and Report of Separation - Honorable 
Discharge is reported as "AR 615-369 and ASF Cir. 276," 
i.e., the former Army Regulation No. 615-369 and Army Service 
Forces Circular No. 276.  This coding apparently refers to 
inaptness or a lack of required degree of adaptability 
discharge, reasoning similar to the reason for discharge as 
noted on the appellant's aforementioned hospital admission 
cards for August 1945.  

The Board also notes that the record includes the appellant's 
report in August 1976 that all of the physicians who treated 
him for right knee and spine disability immediately after 
service, as well as individuals who witnessed his July 1945 
accident in service, were dead.  Accordingly, there is no 
evidence of record of medical treatment for knee, hip, or 
back disability dated shortly after service.  There are 
certain medical records in the claims file, however, 
including VA treatment reports dated from March 1976 to April 
1976, that record the appellant's hospitalization for 
excision of lipomas on his neck and back; these reports also 
include notation of a prior medical history of a discectomy 
in 1967 (over 20 years after the appellant's release from 
active duty and therefore not during service).

Accordingly, the available record does not confirm or even 
suggest that the appellant was released from his wartime 
service for service-connected disability, as there is no 
competent record of his described right knee/hip or spine 
injury or disability during active service and then leading 
to his discharge.  Instead, at the time of his discharge, 
service department records indicate that he had a diagnosis 
of "a disorder of intelligence, mental deficiency, primary, 
borderline intelligence."  This type of mental disorder, 
however, is not for service connection under the law, and so 
a discharge for this reason may also not be considered as a 
discharge for service-connected disability.  See 38 C.F.R. 
§ 4.127 (2004).  Moreover, the available service records 
indicate that the appellant was basically released from 
service because he was "inapt" for further service with the 
Army.  In light of all of the above, the Board must conclude 
that the appellant was not released from active wartime 
service in August 1945 for service-connected disability, and 
so he does not meet this basic eligibility requirement for 
pension consideration, either.  38 U.S.C.A. § 1521(j); 38 
C.F.R. § 3.3(a)(3).  

In sum, the appellant's confirmed active service does not 
meet the threshold criteria for basic eligibility for the 
receipt of nonservice-connected disability pension benefits.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The record 
reveals that he did not serve in active military, naval or 
air service for 90 days or more during a period of war.  The 
record also does not reflect that he was discharged or 
released from service for a service-connected disability, nor 
does the record indicate that he should have received such a 
discharge.  Moreover, he is not shown to have served on 
active duty for a period of 90 consecutive days or more that 
began or ended during a period of war.  Finally, he did not 
serve on active duty during more than one period of war for 
an aggregate of 90 days or more.  Id.



A claim by a claimant whose service department records fail 
to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the 
appellant's service does not meet the criteria described, he 
does not meet the basic eligibility requirements for the 
receipt of nonservice-connected disability pension benefits, 
and so the claim will be denied based upon a lack of 
entitlement under the law.  Id.


ORDER

Basic eligibility for the receipt of nonservice-connected 
disability pension benefits is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


